Name: Commission Regulation (EC) No 622/2003 of 4 April 2003 laying down measures for the implementation of the common basic standards on aviation security (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  air and space transport;  European Union law;  technology and technical regulations
 Date Published: nan

 Avis juridique important|32003R0622Commission Regulation (EC) No 622/2003 of 4 April 2003 laying down measures for the implementation of the common basic standards on aviation security (Text with EEA relevance) Official Journal L 089 , 05/04/2003 P. 0009 - 0010Commission Regulation (EC) No 622/2003of 4 April 2003laying down measures for the implementation of the common basic standards on aviation security(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 2320/2002 of the European Parliament and the Council of 16 December 2002 establishing common rules in the field of civil aviation security(1) and in particular Article 4(2) thereof,Whereas:(1) The Commission is required to adopt measures for the implementation of common basic standards for aviation security throughout the European Union. A Regulation is the most suitable instrument for this purpose.(2) In accordance with Regulation (EC) No 2320/2002 and in order to prevent unlawful acts, the measures laid down in annex to this Regulation should be secret and not be published.(3) For this purpose it is necessary to permit a distinction between airports in the light of local risk assessment. Therefore, the Commission should be informed of airports that are considered to present a smaller risk.(4) Implementing measures should also be permitted to vary according to the type of aviation activity. The Commission should be informed when compensatory measures are applied to ensure equivalent levels of security.(5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on Civil Aviation Security,HAS ADOPTED THIS REGULATION:Article 1ObjectiveThis Regulation lays down the necessary measures for the implementation and technical adaptation of common basic standards regarding aviation security to be incorporated into national civil aviation security programmes.Article 2DefinitionsFor the purposes of this Regulation the following definitions shall apply:- "National civil aviation security programme" shall mean those regulations, practices and procedures adopted by the Member States pursuant to Article 5 of Regulation (EC) No 2320/2002, to ensure civil aviation security on their territory,- "Appropriate Authority" shall mean the national authority designated by a Member State pursuant to Article 5(2) of Regulation (EC) No 2320/2002 to be responsible for the coordination and monitoring of the implementation of its national civil aviation security programme.Article 3ConfidentialityThe measures referred to in Article 1 are set out in the Annex.Those measures shall be secret and shall not be published. They shall be made available only to persons duly authorised by a Member State or the Commission.Article 4NotificationMember States shall inform the Commission in writing of all airports in respect of which they have availed themselves of the option permitted under either point (a) or point (c) of Article 4(3) of Regulation (EC) No 2320/2002.Article 5Compensatory measuresMember States shall inform the Commission in writing of compensatory measures that are applied in accordance with point 4.2 of the Annex to Regulation (EC) 2320/2002.Article 6This Regulation shall enter into force on 19 April 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 April 2003.For the CommissionLoyola De PalacioVice-President(1) OJ L 355, 30.12.2002, p. 1.ANNEXDETAILED MEASURES FOR AVIATION SECURITYIn accordance with Article 3 the Annex is secret and shall not be published in the Official Journal of the European Union.